Citation Nr: 1754803	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  14-12 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral foot disability.

2.  Entitlement to service connection for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to September 1989.

These matters come before the Board of Veterans' Appeals (Board) from a December 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Jackson, Mississippi.  In that decision, the RO denied the Veteran's application to reopen a claim of service connection for pes cavus with chronic metatarsalgia (claimed as foot condition).

The Veteran testified before the undersigned Veterans Law Judge at a March 2017 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with her file.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for a bilateral foot disability (characterized as pes cavus with chronic metatarsalgia) was originally denied in a July 1997 rating decision on the basis that the claimed disability was a congenital or developmental defect which was not related to service and was a congenital condition not aggravated beyond normal progression; relevant service treatment records that were not in the claims file at the time of the July 1997 decision were associated with the claims file in August 1997 and the Veteran submitted a timely notice of disagreement in December 1997; in a rating decision and statement of the case, both dated in January 1998, the RO readjudicated and again denied the claim of service connection for a bilateral foot disability, but the Veteran did not file a substantive appeal.

2.  The claim of service connection for a bilateral foot disability was again denied in rating decisions dated in December 2004 and December 2008 on the basis that new and material evidence had not been received; the Veteran did not appeal either of these decisions within one year of their issuance and new and material evidence was not received within those years.

3.  Evidence received since the December 2008 RO decision includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim of service connection for a bilateral foot disability, the absence of which was the basis of the previous denials.

4.  The evidence is at least evenly balanced as to whether the Veteran's current bilateral plantar fasciitis had its onset in service.


CONCLUSIONS OF LAW

1.  The RO's January 1998, December 2004, and December 2008 rating decisions that denied the claim of service connection for a bilateral foot disability are final.  38 U.S.C. § 7105 (d)(3) (2012); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2017).

2.  The evidence received since the December 2008 RO decision is new and material and sufficient to reopen the claim of service connection for a bilateral foot disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for bilateral plantar fasciitis are met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2017). 

In light of the Board's favorable decision in reopening the claim of service connection for a bilateral foot disability and as the Board is granting the underlying claim, the claim is substantiated and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

II. Application to Reopen

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C. § 7105 (d)(3).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108 (2012). 

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In this case, the RO initially denied the Veteran's claim of service connection for a bilateral foot disability (characterized as pes cavus with chronic metatarsalgia) by way of a July 1997 rating decision on the basis that the claimed disability was a congenital or developmental defect which was not related to service and was a congenital condition not aggravated beyond normal progression.  Specifically, the RO explained that there were no service treatment records available for review, but that a post-service VA examination revealed that the Veteran did not claim any history of trauma in service.  She was diagnosed as having pes cavus with metatarsalgia during the examination.  In the absence of trauma or other definite evidence of aggravation, service connection was not in order for pes cavus, which is typically a congenital or juvenile disease.  See 38 C.F.R. § 4.57.

The Veteran was notified of the July 1997 rating decision by way of a letter dated later that same month.  Her service treatment records were subsequently associated with her claims file in August 1997 and she submitted a timely notice of disagreement with the July 1997 decision in December 1997.  VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156 (c) (2017). The RO readjudicated and again denied the claim of service connection for a bilateral foot disability (identified as chronic metatarsalgia (claimed as feet condition)) in a January 1998 rating decision.  The RO provided essentially the same explanation that was given in the July 1997 decision, with the addition that the Veteran's September 1989 separation examination did not reveal any evidence of treatment or diagnosis of residuals of any chronic disease or traumatic injury of the feet incurred in or aggravated by service.  The Veteran was notified of the January 1998 decision by way of a letter dated that same month.

A statement of the case was subsequently issued in January 1998.  Appellate review is initiated by a notice of disagreement and completed by a substantive appeal filed after a statement of the case has been furnished to an appellant.  38 U.S.C. § 7105  (a); 38 C.F.R. § 20.200.  A substantive appeal must be filed within 60 days from the date of mailing of a statement of the case, or within the remainder of the one year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 U.S.C. § 7105 (b)(2); 38 C.F.R. § 20.302  (b).

In the absence of a properly perfected appeal, the RO may close the appeal and the decision becomes final.  38 U.S.C. § 7105 (d)(3); Roy v. Brown, 5 Vet. App. 554, 556 (1993); 38 C.F.R. § 19.32.  The RO did so in this case, as evidenced by the fact that it did not certify to the Board the issue of entitlement to service connection for a bilateral foot disability following the January 1998 statement of the case.

As neither the Veteran nor her representative submitted any document that could be construed as a timely substantive appeal pertaining to the claim of service connection for a bilateral foot disability following the January 1998 statement of the case, the RO closed the appeal.  The RO did not certify the issue of entitlement to service connection for a bilateral foot disability to the Board at that time and no further action was taken by VA to suggest that this issue was on appeal.  Thus, the January 1998 rating decision became final.  See 38 U.S.C. § 7105 (d)(3); Fenderson v. West, 12 Vet. App. 119, 128-31 (1999) (discussing the necessity of filing a substantive appeal which comports with governing regulations); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The claim of service connection for a bilateral foot disability (identified as pes cavus with chronic metatarsalgia (claimed as feet condition)) was again denied in December 2004 and December 2008 rating decisions on the basis that new and material evidence had not been submitted.  The Veteran was notified of the RO's December 2004 and December 2008 decisions, she did not appeal the decisions within one year of their issuance, and new and material evidence was not received within those years.  Therefore, the December 2004 and December 2008 decisions also became final.  See 38 U.S.C. § 7105 (d)(3); Bond v. Shinseki, 659 F.3d 1362   (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Pertinent new evidence received since the December 2008 denial includes October 2012 letters from the Veteran's sisters, the Veteran's February 2013 notice of disagreement, and the Veteran's testimony during the March 2017 hearing.  This additional evidence reflects that the Veteran did not experience any foot problems prior to service, that she began to experience bilateral foot pain and swelling during service, and that she has continued to experience foot symptoms in the years since service.  Hence, the additional evidence pertains to an element of the claim that was previously found to be lacking and raises a reasonable possibility of substantiating the claim by indicating that the Veteran's claimed bilateral foot disability may have been incurred or aggravated in service.  The evidence is, therefore, new and material, and the claim of service connection for a bilateral foot disability is reopened.

III. Service Connection

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  38 U.S.C. § 1131; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board points out that there is no enlistment examination of record for the Veteran's period of active duty.  Also, a review of the record does not suggest that such an examination was conducted.  In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), it was clarified that the presumption of soundness applies when a veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders."  38 U.S.C. § 1111  (2012).  Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227   (1991)).  Accordingly, because an enlistment examination is not of record for the Veteran's period of active service, the presumption of soundness does not apply to this period.  See Crowe, supra.  Nevertheless, the Veteran has reported that she did not experience any foot problems prior to service and there is no other evidence of any pre-existing foot disability prior to service.

In this case, VA treatment records reveal that the Veteran has been diagnosed as having various bilateral foot disabilities.  For instance, an October 2012 VA podiatry note includes a diagnosis of bilateral plantar fasciitis.  Thus, a current bilateral foot disability has been demonstrated.

There is also evidence of bilateral foot symptoms in service and evidence of continuous symptoms in the years since service which indicates that the current bilateral foot disability was incurred in service.

The Veteran contends that she began to experience bilateral foot pain and swelling in service which she attributes to running in boots on asphalt during service.  There is no evidence of any specific treatment for foot problems in her service treatment records, but she did report a history of foot trouble (bilateral foot callouses) on a September 1989 report of medical history form completed for purposes of separation from service.

The Veteran's post-service medical records and lay statements, as well as the lay statements submitted by her sisters, indicate that she began to experience bilateral foot symptoms during service and that such symptoms have continued in the years since that time. The earliest post-service evidence of foot problems is the Veteran's initial October 1996 claim of service connection for a bilateral foot disability (VA form 21-526).

The Veteran is competent to report continuous foot symptoms in the years since service and her sisters are competent to report their observations of her symptoms.  Moreover, the Veteran did report bilateral foot problems at the time of her separation from service and there is nothing to explicitly contradict the reports of the Veteran and her sisters.  In light of this evidence, the Board finds that the reports of continuous bilateral foot symptoms in the years since service are credible.

In sum, the evidence reflects that the Veteran experienced bilateral foot symptoms in service and that there have been continuous symptoms in the years since service. She has also been diagnosed as having current bilateral foot disabilities, to include plantar fasciitis.  In light of this evidence, the Board finds that the evidence is at least evenly balanced as to whether the evidence indicates that the current bilateral foot disability had its onset in service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for the currently diagnosed bilateral plantar fasciitis is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  See also Buchanan, 451 F.3d at 1335 ("[N]othing in the regulatory or statutory provisions [relating to evidence to be considered] require both medical and competent lay evidence; rather, they make clear that competent lay evidence can be sufficient in and of itself").

The Board notes that the benefit granted herein is service connection for bilateral plantar fasciitis, although the issue on appeal was previously characterized as entitlement to service connection for pes cavus with chronic metatarsalgia, and there is evidence of additional foot diagnoses during the claim period.  Nevertheless, given that there is no evidence to distinguish between all of the symptoms of the Veteran's foot disabilities, a separate decision as to entitlement to service connection for a bilateral foot disability other than plantar fasciitis is unnecessary.  See Howell v. Nicholson, 19 Vet. App. 535, 540 (2006) (explaining that the Secretary must apply the benefit of the doubt doctrine and attribute the inseparable effects of a disability to the claimant's service-connected disability). Thus, in applying the benefit of the doubt doctrine, the Veteran's bilateral foot symptoms must, therefore, be attributed to her now service-connected plantar fasciitis.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (VA must apply the benefit of the doubt doctrine and attribute the inseparable effects of a disability to the claimant's service-connected disability).



ORDER

The application to reopen the claim of service connection for a bilateral foot disability is granted.

Entitlement to service connection for bilateral plantar fasciitis is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


